Memorandum Per Curiam.
An amusement park does not come within the category of any of the enumerated places of public assembly which are expressly excepted from the operation of chapter 314 of the Laws of 1945 (Business Bent Law). Consequently, the penny arcade space occupied by the tenants herein is subject to the provisions of the statute. Upon the trial, however, the uncontradicted evidence established that the landlord sought in good faith to recover possession of the demised premises for its own immediate use.
The final order should be unanimously reversed upon the law and facts, with $10 costs to the landlord, and final order directed for the landlord, with appropriate costs in the court below.
MacCrate, Smith and Steinbrink, JJ., concur.
Order reversed, etc.